*124The opinion of the court was delivered by
Wilson, J.
The only question in this case is, whether the plaintiff was taxable in School District No. 8, in Concord, for the years 1866,1867, and 1868. The taxes in question were assessed upon the poll of the plaintiff, in said district, for said years.
Section 43 of chapter 22 of the General Statutes provides that school districts may, by vote, raise money by a tax on the lists of the inhabitants of such districts, for the purposes named in that section, as may be judged necessary or expedient. The plaintiff denies that he was, during the whole or any part of either of said years, an inhabitant of District No. 8, and claims that he was, during all that time, an inhabitant of School District No. 7, in said town, and taxable in the latter district. But the facts disclosed by the bill of exceptions do not support the plaintiff’s action. On the 19th of March, 1866, the plaintiff, with his family, left School District No. 7, and moved on to the town farm, in District No. 8, under a contract to carry it on for the term of one year. They lived on that farm and carried it on during that year, in fulfillment of the contract. The plaintiff, with his family, moved there for that purpose, intending that the town farm in No. 8 should be their home and residence during that year. This constituted the plaintiff an inhabitant of District No. 8, within the meaning of the statute. And for the same purpose, under similar contracts and with like intentions, the plaintiff, with his family, lived on said farm the second and third years, and the facts show that.he was an inhabitant of District No. 8 during the three years for which said taxes were assessed. The case states that the plaintiff, at the same time, carried on and controlled his own farm in District No. 7 ; that during the haying and harvesting seasons, he, with some of his family, occupied Ms house in No. 7, to do the work there, the rest of the family living on the town farm and taking charge of it at the same time, and that he intended all the time to return to reside on his farm in No. 7, when he should get through carrying on the farm in No. 8. But all this does not tend to show that the plaintiff was an inhabitant of District No. 7 during any of the time for which said taxes were assessed. He was temporarily on his farm in No. 7, for the purpose merely of *125doing the -work on that place, intending to return to the town farm in No. 8, that being his fixed abode and that of his family, during the term of each of said contracts; and having performed the labor which caused him to be temporarily from the town farm, he returned to it as his habitation and family establishment. His intention, all that time, to return and reside on his own farm in No. 7, when he had got through with his contract’ to carry on the town farm, did not make him an inhabitant of No. 7, or affect his relation, rights, or liability as an inhabitant of No. 8, while he lived there, under the circumstances of the case. Not only the district, but the plaintiff himself, could justly claim that he was, during that time, an inhabitant of No. 8, and the listers, in discharge of their duty, set his said list in that district.
The judgment of the county court is reversed, and judgment for the defendant for return of the property, nominal damages and his costs.